Citation Nr: 0705696	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  05-18 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for Bell's palsy. 

2.  Entitlement to an initial rating in excess of 10 percent 
for a pilonidal cyst.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel




INTRODUCTION

The appellant had active military service from December 1997 
to April 1998 and from September 2001 to August 2003.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision by the Department of 
Veterans Affairs (VA) Boston, Massachusetts, Regional Office 
(RO).  The RO assigned an initial rating of 10 percent for 
Bell's palsy and a noncompensable rating for residuals of a 
pilonidal cyst on his tailbone.

In an October 2006 rating decision the RO granted an 
increased (10 percent) initial rating for service-connected 
residuals of a pilonidal cyst on veteran's tailbone.

Because the veteran has disagreed with the initial ratings 
assigned following the grant of service connection, the Board 
has characterized these issues in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Although the 
RO issued a letter in October 2003 with respect to 
establishing his service-connection claims, the RO did not 
provide the veteran with notice of the type of evidence 
necessary to establish an increased disability rating or 
effective date for the disabilities on appeal.  On remand, 
the RO should issue a letter to the veteran notifying him of 
the type of evidence necessary to establish an increased 
disability ratings and effective dates for the disabilities 
on appeal.

In the June 2005 substantive appeal, the veteran asserted 
that he has experienced discomfort manifested by his service-
connected Bell's palsy and residuals of a pilonidal cyst, and 
that higher evaluations were warranted.  The veteran 
specifically reported that he experienced limitation of 
function and functional impairment due to the scar of the 
pilonidal cyst on his tailbone.  He explained that his cyst 
drains blood and discharge from his unstable scar on a 
recurring basis.  He maintained that this has interfered with 
his employment opportunities and that he may have to undergo 
surgery in the future to alleviate these problems.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994) (where the 
symptomatology of a service-connected disability can be 
attributed to separate and distinct problems, each may be 
separately rated and then combined).  Here, it does not 
appear that the RO has considered all of the applicable 
rating criteria possibly available for evaluating the 
manifestations of the veteran's service-connected conditions.  
Specifically noted in this regard are the criteria for 
evaluating scars (other than involving areas of the head, 
face or neck), found at 38 C.F.R. § 4.118, Diagnostic Codes 
7801 to 7805.  After development directed in this remand, the 
RO should evaluate the veteran's service-connected conditions 
under all applicable criteria.

The Board notes that VA's duty to assist the veteran includes 
obtaining a thorough and contemporaneous evaluation where 
necessary to reach a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2006); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) [where record does not 
adequately reveal the current state of claimant's disability, 
fulfillment of duty to assist requires contemporaneous 
medical examination, particularly if there is no additional 
medical evidence which adequately addresses the level of 
impairment since a previous examination]; see also Snuffer v. 
Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a 
new VA examination where there is evidence that the condition 
has worsened since the last examination].  Here, the veteran 
was last examined by VA in October 2003, when he was seen for 
the purposes of establishing service connection for his 
claimed disorders.  The veteran has not been examined by VA 
for purposes of evaluating the severity of the now service-
connected disabilities.  As the veteran appears to indicate 
that his service-connected disorders have grown more severe 
since his last examination more than three years ago, current 
examination is indicated.

Prior to any examination, copies of any outstanding records 
of pertinent treatment should be obtained and added to the 
claims file.  The veteran indicated that he has received VA 
treatment for his service-connected disorders.  Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
supra.

2.  The RO should send the veteran a 
letter requesting that he provide any 
pertinent evidence in his possession and 
any outstanding VA or non-VA medical 
records pertaining to treatment or 
evaluation of his Bell's palsy and 
residuals of a pilonidal cyst during the 
period of this claim.  If the veteran is 
aware of pertinent outstanding records 
but is not in possession of such, he 
should be asked to provide identifying 
information and any necessary 
authorization to enable the RO to obtain 
such records on his behalf.

3.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If the RO is unsuccessful 
in its efforts to obtain any such 
evidence, it should so inform the veteran 
and request him to submit the outstanding 
evidence.

4.  Upon completion of the above, the RO 
should afford the veteran a VA 
neurological examination by a physician 
with the appropriate expertise to 
determine the nature and severity of his 
service-connected Bell's palsy.  The 
examiner should thoroughly review the 
claims folder in conjunction with 
evaluating the appellant.  The examiner 
should specifically address the 
following:

What is the current severity of the 
appellant's service-connected Bell's 
palsy?  The examiner should 
specifically comment upon any 
paralysis of the seventh (facial) 
cranial nerve as well as any other 
current manifestations related to 
Bell's palsy.  If possible, 
unrelated symptoms should be 
identified and differentiated from 
symptoms related to the service-
connected condition.    

All appropriate testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  If the examiner cannot 
answer the above without resorting to 
speculation, then he or she should so 
state.

5.  Then, the veteran should be afforded 
a VA examination by a physician with 
appropriate expertise to determine the 
current degree of severity of the 
residuals of his pilonidal cyst on his 
tailbone.  The claims folder must be made 
available to and reviewed by the 
examiner.  All indicated studies should 
be performed.  The physician should 
describe the manifestations of the 
veteran's residuals of a pilonidal cyst 
in accordance with pertinent rating 
criteria for evaluation of the condition.

The examiner should be provided a copy of 
the applicable rating criteria for 
evaluating scars (other than involving 
areas of the head, face or neck), found 
at 38 C.F.R. § 4.118, Diagnostic Codes 
7801 to 7805, in order to ensure that 
his/her findings are pertinent to the 
applicable rating criteria.  The 
physician is requested to comment on all 
signs and symptoms that are attributable 
to the veteran's service-connected scars, 
including but not limited to the size of 
the specific scar or the size of the area 
affected (in square inches or 
centimeters).  The examiner must also 
note whether the residual scarring is 
deep (i.e.  associated with soft tissue 
damage) or superficial (i.e. not 
associated with soft tissue damage); and 
whether there is any tenderness on 
examination.

In addition, the examiner must indicate 
whether the residual scarring on the 
tailbone causes limitation of motion; 
and, if so, the examiner should measure 
such loss of full motion by performing 
range of motion studies (measured in 
degrees) of the affected part.  

6.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should readjudicate the claims for higher 
initial ratings under all applicable 
rating criteria.  See Esteban, supra.  If 
any benefit sought remains denied, the 
veteran and his attorney should be issued 
an appropriate supplemental statement of 
the case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The purposes of this remand are to assist the veteran in the 
development of his claim.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



